Citation Nr: 1709186	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-40 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for esophageal cancer, as due to asbestos exposure and contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to September 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Board hearing at the RO in October 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's esophageal cancer was not related to his military service, including as due to in-service exposure to asbestos and contaminated water at Camp Lejeune.  The Veteran's esophageal cancer is not among the listed diseases eligible for presumptive service connection for exposure to contaminated water at Camp Lejeune.  


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016); 82 Federal Register 4173 (January 13, 2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing at the RO before the undersigned of the Board in October 2016, and a transcript is of record.

The Veteran was also provided with a December 2015 examination and opinion (the report of which has been associated with the claims file), as well as a December 2016 Veterans Health Administration (VHA) medical opinion letter at the specific request of the Board, particularly to address all of the Veteran's pertinent contentions regarding asbestos exposure and contaminated water exposure at Camp Lejeune.  Altogether, the Board finds these examinations and medical opinions to be adequate for rating purposes, as the examiner and VHA physician had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, to the extent the Veteran and his representative have objected to the adequacy of the VA examination in December 2015, the Board finds that the December 2016 VHA medical opinion fully resolved those concerns by thoroughly considering all aspects of the Veteran's claim.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for Esophageal Cancer

The Veteran contends he was stationed at Moffet Camp and an AKA 57 ship where he states there was known asbestos.  He also contends he drank contaminated water while his ship was docked at Camp Lejeune for approximately 30 days.
The Veteran contends that his esophageal cancer was the result of drinking contaminated water when the naval ship he was serving on docked at Camp Lejeune.  The Veteran has also suggested that his esophageal cancer is due to asbestos exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs), including trichloroethylene (TCE), perchloroethylene (PCE), benzine, and vinyl chloride.  See M21-1 III.iii.2.E.7.a; M21-1 IV.ii.2.C.5.j.  Based on analyses of potential exposures at Camp Lejeune and scientific studies involving these chemicals, the National Academy of Sciences National Research Council (NRC) provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants TCE and PCE.  Fourteen diseases were placed into the category of limited/suggestive evidence of an association: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See M21-1 IV.ii.2.C.5.p.  VBA has determined that manifestation of any of these diseases in a veteran with verified Camp Lejeune service between 1957 and 1987 is sufficient to request a VA medical examination and an opinion regarding its relationship to Camp Lejeune service.  See M21-1 IV.ii.2.C.12.f.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See 82 Federal Register 4173 (January 13, 2017).  This final rule establishes presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases:  adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.307 and 3.309.  Id.  Thus, even accepting the Veteran's contention of at least 30 days of service at Camp Lejeune, nonetheless, esophageal cancer is not among the eight listed diseases for presumptive service connection in the new rule.

While esophageal cancer is not included as one of the eight presumptive conditions, given the suggestion that there is a limited/suggestive evidence of an association between the consumption of water at Camp Lejeune, the Board found it necessary to refer this matter to for a medical opinion from a VHA oncologist on whether the Veteran's esophageal cancer is the result of exposure to contaminated ground water, as well as to comment on supportive medical literature from the Mayo Clinic, submitted by the Veteran following the examination.  

Here, the Veteran clearly has a current esophageal cancer disability.  The VA examiner, on review of the Veteran's VA treatment records, noted that he had been diagnosed with esophageal cancer since April 2015, underwent extensive surgery, radiation therapy and ongoing chemotherapy.  Further, in August 2015, he underwent an esophagogastrectomy and laparascopic pylorplasty.  His pathology report revealed an adenocarcinoma of the esophagus with notation of "a foci of changes consistent with Barrett's esophagus as well as atrophic gastritis."

The Veteran provided competent and credible testimony at an October 2016 personal hearing before the Board that he was stationed onboard a naval ship during his period of service, and that the ship would periodically dock at Camp Lejeune for two to three days at a time, during which time he would sleep at the base.  The Veteran further testified that, during those periods of time, the ship took on potable water to be consumed by the crew, and that the total number of days that the Veteran's ship was docked at Camp Lejeune was approximately 30 days.  Since his allegations of these particular events are within the realm of lay experience, and also appear to be uncontradicted, these lay assertions are found to be credible, and consequently, are also probative.  Moreover, the Veteran testified as to his in-service noise exposure and continuity of symptomatology, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, review of the Veteran's service treatment records is unremarkable for mention of any complaints, treatment or diagnoses related to his esophagus, asbestos exposure or contaminated water exposure at Camp Lejeune.  Rather, he had negative photofluorgraphic chest X-rays in October 1962 and February 1963.  Moreover, his September 1964 Separation Examination report showed a "normal" clinical evaluation of the mouth and throat, with no diagnoses assessed for the esophagus.  

As for the possibility that the Veteran's present esophageal cancer either began during or was otherwise caused by his military service, there are two negative nexus opinions against the claim, specifically discounting the notions that his present esophageal cancer was caused either by in-service asbestos exposure or drinking contaminated water at Camp Lejeune.  

A December 2015 VA examiner opined that based on these findings, the Veteran's esophageal cancer is less likely than not due to any asbestos exposure.  
The examiner reasoned, "There are two histologic types of esophageal cancers:  Squamous cell carcinoma and adenocarcinoma.  According to the reports in the literature, the squamous cell cancer is most associated with asbestos exposure as well as smoking and alcohol.  Most if not all of the esophageal adenocarcinomas arise from a region of Barrett's metaplasia which is due to GERD ((gastroesophageal reflux disease)."

Then, in December 2016, a VHA oncologist provided a highly probative medical opinion against the possibility that the Veteran's esophageal cancer is related to either in-service asbestos exposure or contaminated water exposure at Camp Lejeune.  First, the VHA medical expert opined that esophageal cancer was not caused by exposure to contaminated water at Camp Lejeune.  Second, concerning asbestos exposure, the VHA oncologist opined the Veteran's exposure to asbestos did not cause esophageal cancer.  The VHA medical expert reasoned, concerning these negative nexus opinions, that:

The two arguments are, firstly, on the biopsy report for esophageal cancer there is evidence of Barrett's esophagus which is a pre-malignant condition for esophageal cancer.  Even though this Veteran was not diagnosed with GERD, this remains the most common cause of esophageal cancer in our country.  The incidence of esophageal adenocarcinoma (as in this Veteran) is rising in our country and nearly half of patients have no signs of GERD (as in this Veteran, silent GERD). It is not surprising that the Veteran was not diagnosed with GERD/reflux and presented with esophageal cancer.

Secondly, asbestos and VOC have association with other cancers but the large body of reported literature is "neutral" when it comes to causative relationship between these exposures and esophageal cancer, i.e. some reports describe an association linking these exposures to esophageal cancer and others not.  This is also supported by the National Research Council Review of 2009 and TWG [VA Technical Workgroup] findings.  Therefore, this cancer was not included in the "presumptive" list.  In light of these findings and the strong association with Barrett's and GERD, I will conclude that the asbestos and chemical exposure as described by the Veteran is not the cause of esophageal cancer in his case.

The VHA oncologist specifically considered the medical literature on this issue, including that submitted by the Veteran, but found it did not support his claim, noting:

...Numerous studies have analyzed cancers in thousands of people who had documented exposure to asbestos and have not found a consistent linkage to this type of cancer (esophageal cancer) but have found [a] link with other cancers such as mesothelioma (a type of lung cancer).  The Veteran has submitted the Mayo clinic data that describes a number of different causes of developing esophageal cancer.  This is correct, as there is no single cause for most cancers.  However, I would argue that silent GERD, not diagnosed, that led to Barrett esophagus (as per biopsy report) is the dominant cause here and not asbestos exposure which scientists have studied but have not found a clear association with this cancer."

The Board finds that the above medical opinions are highly probative evidence against the possibility that the Veteran's esophageal cancer is related to service, given the VA examiner's and VHA physician's reviews of the claims file, consideration of the Veteran's specific contentions and medical and service history, relevant medical literature, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Moreover, the above medical opinions from the VA examiner and VHA physician's medical opinion indicate that the Veteran's esophageal cancer is not due to military service, but rather to non-service connected gastrointestinal disorder, which provides highly probative evidence that outweighs his lay statements in support of the notions that either asbestos exposure or contaminated water at Camp Lejeune were the cause of his present esophageal cancer.  Indeed, despite the Veteran's sincere beliefs otherwise, as a layman, the Veteran's is simply not competent to attribute his present esophageal cancer to in-service asbestos exposure or contaminated water exposure at Camp Lejeune, as this is the type of assessment that requires specialized medical expertise and training.  See 38 C.F.R. § 3.159 (a)(2); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Rather, esophageal cancer is a medically complex condition whose etiology requires specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Appellant simply lacks the competency to draw that type of medical conclusion.  In fact, it was precisely due to the inherently complex medical determination at issue here that the Board determined it was necessary to request a specialist's medical opinion. 

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for esophageal cancer, including as due to asbestos exposure and contaminated water at Camp Lejeune, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


